Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The present application does not satisfy the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner removes invitation to participate in the DSMER pilot program in the Non-Final Action previously mailed out on 05/06/2022l. However, every ground of rejection set forth in the office action dated 05/06/2022 is being maintained. It is noted that a shortened statutory period for reply restarts.
2.	Claims 1-20 are presented for examination.

Claim Objections
3.	Claims 2 and 12 are objected to because of the following informalities:  
Claims 2 and 12 recite the limitation “can be” that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure; therefore, it does not limit the scope of a claim or claim limitation. No patentable weight could be given. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1) The claim 1-10 recite a system comprising processors and non-transitory computer-readable media and therefore is a machine, which is a statutory category of invention.  The claims 11-20 recite steps or acts including determining a load design for the stacks in the trailer based on the sequence of the stops in the route; thus, the claims are to a process, which is one of the statutory categories of invention. 
(Step 2A – Prong One) The claims 1 and 11 recite:
obtaining a route for delivering one or more orders in a trailer from a distribution center to physical stores in a sequence of stops, the route having an associated assignment of stack groups comprising stacks of pallets (under its broadest reasonable interpretation, a mental process that convers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion); 
determining a load design for the stacks in the trailer based on the sequence of the stops in the route (under its broadest reasonable interpretation, a mental process that convers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion); 
updating the load design using a first simulated annealing to adjust a front-to-rear center-of-gravity of the load design (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm, i. e. simulated annealing as described in the paragraph [0164]-[0171); 
updating the load design using a second simulated annealing to adjust a side-to-side center-of-gravity of the load design (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm, i. e. simulated annealing as described in the paragraph [0164]-[0171); and 
outputting the load design, as updated by the first simulated annealing and the second simulated annealing, wherein the load design specifies a respective floor spot assignment for each of the stacks.
Further as per dependent claims 2-10 and 11-20, -2-Application No. 17/013,506Attorney Docket No. 15268.0005-00000the limitation, under its broadest reasonable interpretation, is a mental process that convers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component. 
Therefore, the limitation, under the broadest reasonable interpretation, outputting the load design could reasonably fall under a mental process or a person could reasonable perform the steps using a pen and paper; and thus are clearly directed to an abstract idea, as constructed.
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements a “system” (claim 1) comprising “one or more processors; and one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform” which are recited at high level generality and recited so generally that they represent more than mere instruction to apply the judicial exception on a computer (see MPEP 2106.05(f)). The limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(d)).  Further, the additional elements of “a processor” does not (1) improve the functioning of a computer or other technology, (2) is not applied with any particular machine (except for generic computer components), (3) does not effect a transformation of a particular article to a different state, and (4) is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Further the limitation “obtaining a route for delivering one or more orders in a trailer from a distribution center to physical stores in a sequence of stops, the route having an associated assignment of stack groups comprising stacks of pallets” (Claim 1 and 11) which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g));  the limitation “outputting the load design…” (Claim 1 and 11) which is an insignificant post-solution activity because it is a mere nominal or tangential addition to the claim, amount to mere data output (see MPEP 2106.05(g)). Further “the load design specifies a respective floor spot assignment for each of the stacks” and “simulated annealing” is no more than implement the mental process on a computer.  
These additional elements do not integrate selective simulation of technical specification coverage in a floor plan into a practical application because they do no more than implement the mental process on a computer (see Specification (i. e. paragraph [0029]) which merely uses a computer as a tool to perform an abstract idea.
 (Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element a “system” (claim 1) comprising “one or more processors; and one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform” amount to no more than mere instruction to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. Also the limitation “obtaining a route for delivering one or more orders in a trailer from a distribution center to physical stores in a sequence of stops, the route having an associated assignment of stack groups comprising stacks of pallets” is the element that the courts have recognized as well-understood, routine, conventional activity, such as storing and retrieving information in memory (MPEP 2106.05 (d) II iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) and receiving or transmitting data (MPEP 2106.05 (d) II i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))).  Further the limitation “outputting the load design, as updated by the first simulated annealing and the second simulated annealing, wherein the load design specifies a respective floor spot assignment for each of the stacks” is the element that the courts have recognized as well-understood, routine, conventional activity, such as storing and retrieving information in memory (MPEP 2106.05 (d) II iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The additional elements “the route having an associated assignment of stack groups comprising stacks of pallets” which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amount to mere data gathering (iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g))); “the load design specifies a respective floor spot assignment for each of the stacks” which is an insignificant extra-solution activity because it is no more than implement the mental process on a computer.  
The additional elements “stacks of pallets” (Clam 1 and 11), “dry trailer” (Claim 2 and 12) and “tri-temp trailer” (Claim 3 and 13) which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amount to mere data gathering (iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g))).
Further dependent claims 2-10 and 12-20 recite:
(Claim 2 and 12) wherein determining the load design for the stacks in the trailer further comprises: when the trailer is a dry trailer (insignificant extra-solution activity – data gathering), determining the load design such that each of the stacks can be unloaded a single time when the trailer delivers the orders to the physical stores (a mental process).
(Claim 3 and 13) wherein determining the load design for the stacks in the trailer further comprises: when the trailer is a tri-temp trailer (insignificant extra-solution activity – data gathering), determining the load design such that unloading each of the stacks is minimized when the trailer delivers the orders to the physical stores (a mental process).
(Claim 4 and 14) wherein updating the load design using a first simulated annealing to adjust the front-to-rear center-of-gravity of the load design further comprises: 
minimizing a distance between the front-to-rear center-of-gravity of the load design and an optimal front-to-rear center-of-gravity for the trailer (mathematical concepts).
(Claim 5 and 15) wherein the first simulated annealing uses a neighborhood defined by separate rows within a delivery group (mathematical concepts).
(Claim 6 and 16) wherein the first simulated annealing involves a series of iterations and a set of swaps within the neighborhood at each of the iterations (mathematical concepts).
(Claim 7 and 17) wherein the series of the iterations ends when one of: an improvement at an iteration over an immediately previous iteration is smaller than a predetermined convergence threshold; or a quantity of the iterations meets a predetermined iteration limit (mathematical concepts).
(Claim 8 and 18) wherein updating the load design using the second simulated annealing to adjust the side-to-side center-of-gravity of the load design further comprises: minimizing a distance between the side-to-side center-of-gravity of the load design and an optimal side-to-side center-of-gravity for the trailer (mathematical concepts).
(Claim 9 and 19) wherein the second simulated annealing uses a neighborhood defined by a same row (mathematical concepts).
(Claim 10 and 20) wherein the second simulated annealing involves a series of iteration and a set of swaps within the neighborhood at each of the iterations (mathematical concepts).

Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1, 2, 5-7, 9-12, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (“A simulated annealing algorithm for the capacitated vehicle routing problem with two-dimensional loading constraints”), and further in view of Zhao et al. (“A Novel Algorithm for Nesting of 3-Dimensional Parts”).
	As per claims 1 and 11, Wei et al. teaches a system/method (section 7 on Page 850 “The algorithm was coded in C++ and tested on an Intel Xeon E5430 with a 2.66 gigahertz (Quad Core) CPU and 8 gigabyte RAM running the CentOS 5 Linux operating system”) comprising: 
one or more processors (section 7 on Page 850 “The algorithm was coded in C++ and tested on an Intel Xeon E5430 with a 2.66 gigahertz (Quad Core) CPU and 8 gigabyte RAM running the CentOS 5 Linux operating system”); and 
one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform (section 7 on Page 850 “The algorithm was coded in C++ and tested on an Intel Xeon E5430 with a 2.66 gigahertz (Quad Core) CPU and 8 gigabyte RAM running the CentOS 5 Linux operating system”): 
obtaining a route for delivering one or more orders in a trailer from a distribution center to physical stores in a sequence of stops, the route having an associated assignment of stack groups comprising stacks of pallets (section 3 Pg 844-845, Fig. 1 “Sequential loading”,  “Let n be the number of customers, and N0 = N ∪ {0} = {0, 1, . . ., n}, where N is the set of customers and 0 denotes the depot. A completely undirected graph G = (N0, E) is given, where E is the set of edges. For each edge, the associated travel cost cij is defined, which corresponds to the distance from i to j.”); 
determining a load design for the stacks in the trailer based on the sequence of the stops in the route (section 3 Fig. 1 “Sequential loading” “2|SO|L” ; 
…
and 
outputting the load design, as updated by the first simulated annealing and the second simulated annealing, wherein the load design specifies a respective floor spot assignment for each of the stacks (Fig. 1, section 6 “Simulated annealing (SA) is an algorithmic approach to solve combinatorial optimization problems” “
    PNG
    media_image1.png
    465
    901
    media_image1.png
    Greyscale
).  
Wei et al. fails to teach explicitly updating the load design using a first simulated annealing to adjust a front-to-rear center-of-gravity of the load design; 
updating the load design using a second simulated annealing to adjust a side-to- side center-of-gravity of the load design.
Zhao et al. teaches updating the load design using a first simulated annealing to adjust a front-to-rear center-of-gravity of the load design (Pg 181-182, Fig. 2 “The sliding surface can be slided along the other branch which is called direction branch… If L is ‘X’, a block will be packed at the right side of the previous block and T records the number of attached tri-branches along the current right side to the current corner block…Our approach adopts a standard simulated annealing process….so that the block will cover all the available Tri-branches.”);
updating the load design using a second simulated annealing to adjust a side-to- side center-of-gravity of the load design (Pg 181-182, Fig. 2 “The sliding surface can be slided along the other branch which is called direction branch… If L is ‘Z’, a block will be packed behind the previous block and T records the number of the tri-branches along the current rear side attached to the current corner block…Our approach adopts a standard simulated annealing process. …so that the block will cover all the available Tri-branches.”)).
Wei et al. and Zhao et al. are analogous art because they are both related to a packing algorithm.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Zhao et al. into Wei et al.’s invention to provide an optimization of the packing floor plan effectively (Zhao et al.: Abstract, Pg 182). 

As per claims 2 and 12, Wei et al. teaches wherein determining the load design for the stacks in the trailer further comprises: when the trailer is a dry trailer, determining the load design such that each of the stacks can be unloaded a single time when the trailer delivers the orders to the physical stores (section 3 “(b) All items in ITi, demanded by a given customer i, must be loaded on the same vehicle. In other words, every customer can be served only once”, “when a customer i is visited, all items of customer i must be unloaded”).  

As per claims 5 and 15, Wei et al. teaches wherein the first simulated annealing uses a neighborhood defined by separate rows within a delivery group (section 6.1-6.2).  

As per claims 6 and 16, Wei et al. teaches wherein the first simulated annealing involves a series of iterations and a set of swaps within the neighborhood at each of the iterations (section 6.1-6.2).  
	
As per claims 7 and 17, Wei et al. teaches wherein the series of the iterations ends when one of: 
an improvement at an iteration over an immediately previous iteration is smaller than a predetermined convergence threshold; or 
a quantity of the iterations meets a predetermined iteration limit (Algorithm 3 on Page 848,  “while time limit is not exceeded”).  

As per claims 9 and 19, Wei et al. teaches wherein the second simulated annealing uses a neighborhood defined by a same row (section 6.1-6.2).  

As per claims 10 and 20, Wei et al. teaches wherein the second simulated annealing involves a series of iteration and a set of swaps within the neighborhood at each of the iterations (section 6.1-6.2).

6.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (“A simulated annealing algorithm for the capacitated vehicle routing problem with two-dimensional loading constraints”), Zhao et al. (“A Novel Algorithm for Nesting of 3-Dimensional Parts”), in view of Gottlieb et al. (US 20080065262 A1) and further in view of Rami-Omosowon (GB 2524952 A).
Wei et al. as modified by Zhao et al. teaches most all the instant invention as applied to claims 1, 2, 5-7, 9-12, 15-17 and 19-20 above.

As per claims 3 and 13, Wei et al. as modified by Zhao et al. fails to teach explicitly wherein determining the load design for the stacks in the trailer further comprises: 
when the trailer is a tri-temp trailer ([0047]-[0048]), determining the load design such that unloading each of the stacks is minimized when the trailer delivers the orders to the physical stores ([0022]-[0023], [0033], [0044]-[0045], [0055]-[0056]) .  
Gottlieb et al. teaches when the trailer is a tri-temp trailer ([0047]-[0048]), determining the load design …when the trailer delivers the orders to the physical stores ([0022]-[0023], [0033], [0044]-[0045], [0055]-[0056]) .  
Rami-Omosowon such that unloading each of the stacks is minimized (Pg 13-14).
Wei et al., Zhao et al., Gottlieb et al., and Rami-Omosowon are analogous art because they are all related to a packing algorithm.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Gottlieb et al. and Rami-Omosowon into Wei et al. as modified by Zhao et al.’s invention to provide an optimization of the packing floor plan effectively (Zhao et al.: Abstract, Pg 182). Further Gottlieb et al. teaches an optimal product item placement into any type of vehicle having temperature-controlled compartments ([0022], [0045]) based on the transportation orders to multiple target locations using a search function such as simulated annealing ([0067]).  Rami-Omosowon also teaches a load optimization algorithm (Pg 10) including stacking algorithm that guarantees the minimized  total number of stacks (Pg 13-14) to maximize the weight capacity of the container (Pg 10).

7.	Claims 4, 8, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (“A simulated annealing algorithm for the capacitated vehicle routing problem with two-dimensional loading constraints”), Zhao et al. (“A Novel Algorithm for Nesting of 3-Dimensional Parts”), further in view of Ghomi et al. (“Three-Dimensional Container Loading: A Simulated Annealing Approach”).
Wei et al. as modified by Zhao et al. teaches most all the instant invention as applied to claims 1, 2, 5-7, 9-12, 15-17 and 19-20 above.
As per claims 4 and 14, Wei et al. as modified by Zhao et al. fails to teach explicitly wherein updating the load design using a first simulated annealing to adjust the front-to-rear center-of-gravity of the load design further comprises:  601544471.174Docket No. 6298US01 / 1761284.1239 
minimizing a distance between the front-to-rear center-of-gravity of the load design and an optimal front-to-rear center-of-gravity for the trailer.  
Ghomi et al. teaches wherein updating the load design using a first simulated annealing to adjust the front-to-rear center-of-gravity of the load design further comprises:  601544471.174Docket No. 6298US01 / 1761284.1239 
minimizing a distance between the front-to-rear center-of-gravity of the load design  and an optimal front-to-rear center-of-gravity for the trailer (Pg 1297-1298 “simulated annealing”, “In the proposed simulated annealing algorithm, the temperature is reduced when a new solution is accepted,” “this volume is used in the relation above to check how far the solution obtained by the simulated annealing algorithm is from the ideal solution.”).  
Wei et al., Zhao et al., and Ghomi et al. are analogous art because they are all related to a packing algorithm.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Ghomi et al. into Wei et al. as modified by Zhao et al.’s invention to provide an optimization of the packing floor plan effectively (Zhao et al.: Abstract, Pg 182). Further Ghomi et al. teaches simulated annealing used to provide a better design solution (Conclusion).

As per claims 8 and 18, Wei et al. as modified by Zhao et al. fails to teach explicitly wherein updating the load design using the second simulated annealing to adjust the side-to-side center-of-gravity of the load design further comprises: 
minimizing a distance between the side-to-side center-of-gravity of the load design and an optimal side-to-side center-of-gravity for the trailer.  
Ghomi et al. teaches wherein updating the load design using the second simulated annealing to adjust the side-to-side center-of-gravity of the load design further comprises: 
minimizing a distance between the side-to-side center-of-gravity of the load design and an optimal side-to-side center-of-gravity for the trailer (Pg 1297-1298 “simulated annealing”, “In the proposed simulated annealing algorithm, the temperature is reduced when a new solution is accepted,” “this volume is used in the relation above to check how far the solution obtained by the simulated annealing algorithm is from the ideal solution.”).  

Conclusion
8.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Gottlieb et al. (US 20080077464 A1) discloses Vehicle scheduling and routing with trailers for loading design.
Jones et al. (US 20180349849 A1) discloses data analysis for load design.
Zhu et al.  ("A two-state tabu search algorithm with enhanced packing heuristics for the 3L-CVRP and M3L-CVRP") discloses load design for trailer using simulated annealing algorithm.

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/            Primary Examiner, Art Unit 2146